Dibell, J.
(dissenting).
In my judgment the evidence made it at the least a question for the jury whether the gang boss, when he took the gun and made an examination to ascertain if it were loaded, was acting within the scope of his employment. The evidence did not require a finding that he stepped aside from his work idly or from curiosity or to serve a personal purpose; and the jury might find that his act was in furtherance of the business of the defendant. Something had to be done with the gun by someone. It was natural that an examination be made. It was natural that the gang boss make it. Something of this kind was to be expected. If the jury found that the gang boss was acting within the scope of his employment when he took the gun and made the examination'to ascertain whether it was loaded, and that he was negligent in the manner of making it, a verdict for the plaintiff was right. This is so, not because there rested upon the defendant a nondelegable duty to furnish a reasonably safe place of work, nor because it was bound to anticipate a situation such as developed in the course of the railroad operation, but it is so because the statute of 1915, which is applicable, makes a railroad employer, though without personal fault, liable to one employee for the negligence *376of a coemployee engaged in the scope of bis employment in the common work. In my judgment the verdict should be sustained.